OPINION — AG — ** GROUND WATER — JURISDICTION — COMPACT ** THERE IS NO PROVISION IN THE OKLAHOMA GROUND WATER LAW WHICH PREVENTS THE REMOVAL OF GROUND WATER IN OKLAHOMA THROUGH A PIPE LINE, OR BY TANK WAGONS, TO POINTS WITHOUT STATE, OR WHICH REQUIRES THE ENTERING INTO OF AN INTERSTATE COMPACT FOR SUCH PURPOSE, THE OKLAHOMA PLANNING AND RESOURCES BOARD HAS AUTHORITY TO ACCEPT AND FILE THE APPLICATION AND NOTIFY THE APPLICANT THEREOF, THAT IS, UNLESS IT FINDS THAT THE REMOVAL OF SAID WATER WILL VIOLATE THE PUBLIC POLICY OF THE STATE SET FORTH IN 82 O.S. 1003 [82-1003] (GROUND WATER, WATER, MUNICIPAL WATER SUPPLY) CITE: 82 O.S. 1001 [82-1001], 82 O.S. 1002 [82-1002] [82-1002], 82 O.S. 1013 [82-1013] (FRED HANSEN)